Citation Nr: 1340369	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  11-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2011, a statement of the case was issued in June 2011, and a substantive appeal was received the following month.  The Veteran presented testimony during a Board hearing in July 2013.

The Veteran had also initiated an appeal of the denial of service connection for bilateral hearing loss; this matter was addressed in the June 2011 statement of the case.  He did not perfect an appeal in this matter; consequently, it is not before the Board.  38 C.F.R. § 7105; 38 C.F.R. § 20.302(b).


FINDING OF FACT

The Veteran's tinnitus was first manifested during active duty service.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In his July 2011 substantive appeal, the Veteran stated that he noticed a ringing in his ears prior to discharge from service.  He also reported that he worked on the flight deck of a ship as an aviation electrician and was regularly exposed to jet noise.  He further indicated that he still has ringing in his ears. 

At the July 2013 Board hearing, the Veteran offered credible testimony regarding the onset of his tinnitus during service in association with noise trauma due to jet noise while working on the flight deck.  The Veteran is certainly competent to report what he experienced, and it has been previously confirmed, in connection with a separate claim, that he was in aviation electronics and would have been involved in aircraft carrier deck duties.  Noise exposure from aircraft engines is, therefore, conceded and the Board finds credible the Veteran's testimony regarding the onset of his tinnitus.  

The Board notes that the record contains a negative nexus opinion.  However, such opinion was based, at least in part, on a finding that there were no complaints of tinnitus in the record prior to 2009.  After considering the Veteran's competent and credible lay testimony and his exposure to acoustic trauma in service, the Board finds that the evidence, as it stands, is at least in equipoise on the question of bilateral tinnitus.  As such, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2010, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determination, which will be made by the RO, giving effect to the Board's grant of service connection for tinnitus.


ORDER

Entitlement to service connection for tinnitus is warranted.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


